Citation Nr: 9909713	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for viral herpes of the 
genitalia and groin.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim seeking 
entitlement to service connection for viral herpes of the 
genitalia and groin.

The veteran's claim was before the Board in October 1993, 
November 1995, and July 1997 at which times it was remanded 
for additional development.  

The veteran initially requested a hearing before the RO, but 
canceled such request in October 1992.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's genital herpes did not develop until many 
years after service and it is not related to the genital 
disorders for which the veteran sought treatment in service. 


CONCLUSION OF LAW

Viral herpes of the genitalia and groin was not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's pre-
induction examination in March 1966, his genitourinary system 
was evaluated as normal.  The veteran was seen in March 1967 
for urethral drip and "GC" smear.  He was seen in June 1967 
for a folitary lesion on the prepuce with an ulcerated center 
circumscribed by ragged edges.  The examiner noted that there 
was no history of purulence.  The examiner noted that there 
had been similar lesions recognized on the coronus sulcus 
which had disappeared.  No buboes were present.  The 
examiner's impression was venereal warts, rule out chancroid, 
rule out primary chancra of syphilis.  Tetracyline was 
prescribed.  The veteran was seen again in July 1967 for 
venereal warts.  The veteran was seen for his rash again in 
September 1967.  The veteran was seen in November 1967 in the 
genitourinary clinic.  It was noted that he had a 5 month 
history of venereal warts which had been treated with 
Podophyllin.  The examiner noted multiple small flat warts, 
but determined that they were not pre-malignant.  The veteran 
was seen in December 1967 complaining of venereal warts.  The 
examiner noted that the veteran refused circumcision and that 
he might have electrical fulguration at a later date.  At the 
veteran's separation examination in October 1968, his 
genitourinary system was evaluated as normal.  On his report 
of medical history form from separation in October 1968, he 
placed a check in the yes box in response to the question of 
whether he either had or had ever had "vd-syphilis, 
gonorrhea, etc.".  

The veteran underwent a VA genitourinary consultation in 
February 1973.  The examiner discussed the injury to the 
veteran's right testicle that he sustained in service.  He 
also noted that the veteran was uncircumcised, but did not 
make any mention of any genital herpes or genital warts of 
any sort.  

The veteran was seen at the VA Medical Center in March 1973.  
The examiner noted that the veteran had a small abscess on 
the right lower buttock.  

The veteran submitted copies of treatment records from Dr. 
Perez from 1985 to 1992.  When the veteran was seen in August 
1985, he had bumps on his penis.  It was noted that the 
veteran had a long history of the same since he returned from 
Vietnam.  On examination, the veteran had a rash of herpes 
genitalia.  Assessment was herpes simplex type II.  When the 
veteran was seen in June 1990, it was noted that he had a 
rash and clustered blisters typical of herpes simplex II.  
Assessment was herpes simplex II.  When the veteran was seen 
in February 1991, he said that his rash broke out the 
previous night.  Diagnosis was herpes simplex II (acute).  

In the veteran's August 1992 Substantive Appeal, he stated 
that he contracted viral herpes during service.  He stated 
that he was treated for a venereal disease when he was 
stationed at Ft. Dix and Ft. Lee and that he was also treated 
in Vietnam.  He stated that he was treated by his private 
physician a few times when he was on leave during service and 
that he told him he had a virus.  He stated that he had the 
same problem when he left Vietnam and when he left the Army 
in October 1968.  He stated that he saw his private physician 
on a regular basis when he left service, but he had been 
unable to get medical records from his private physician as 
the physician was deceased.  

In its October 1993 remand, the Board asked that the RO 
obtain VA Medical Center treatment records and schedule the 
veteran for a VA examination.

In November 1993, the RO attempted to obtain treatment 
records from the VA Medical Center in Richmond.  In January 
1994, the VA Medical Center provided outpatient treatment 
notes dated January 1992 and February 1993 and indicated that 
no other records were available.  They wrote "We will try to 
have old records retrieved from the F.R.C."  

When the veteran was seen in January 1992 at the VA Medical 
Center, he said that he developed a rash in his groin area 
while in Vietnam, and that he was currently being treated by 
a private physician.  He wanted to know if he could get 
medications at the VA Medical Center.  The examiner wrote 
that the veteran did not have a rash at the time of the 
examination.  

The veteran underwent a VA examination in December 1993.  He 
provided a history of genital herpes which he said started in 
Vietnam.  Under objective findings, the examiner wrote that 
the veteran's genital area was within normal limits.  The 
examiner's diagnosis was genital herpes.  

In its November 1995 remand, the Board requested that the RO 
obtain relevant treatment records, including those from Dr. 
Perez and also requested that the veteran be scheduled for a 
VA examination.  

The veteran was scheduled to appear for a VA examination in 
May 1996.  However, it was noted that the examination was 
canceled because the veteran failed to report.  

In a letter dated December 1996, the veteran wrote that he 
could not keep taking time off for examinations.  

In a statement dated March 1997, the veteran stated that he 
had not been notified of a scheduled certification 
examination, but would make every effort to go to one if it 
was scheduled.  

In its July 1997 remand, the Board requested that the RO 
obtain relevant treatment records, including those from Dr. 
Perez and also requested that the veteran be scheduled for a 
VA examination.  

In a letter dated August 1997, the RO wrote to the veteran 
asking that he complete an authorization form in order to 
obtain records from Dr. Perez.  The veteran never responded 
with the necessary authorization form.  

The veteran was scheduled for a VA genitourinary examination 
in December 1997.  However, it was noted that the examination 
was canceled because the veteran failed to report for the 
examination.  

In a statement dated February 1998, the veteran stated that 
he could not take any more time off from his job for 
examinations.  He stated that he started seeing Dr. Perez for 
his venereal problem in the mid 1980s.

In a statement dated March 1998, the veteran stated that 
after returning from Vietnam, he went to the VA hospital in 
Richmond.

In May 1998, the RO attempted to obtain VA Medical Center 
treatment records from Richmond from December 1968 to date.  
In June 1998, the VA Medical Center submitted copies of 
treatment records from February 1993 to September 1996.

Thereafter, in June 1998 the RO again attempted to obtain VA 
Medical Center treatment records from Richmond from December 
1968 to date.  They asked the VA Medical Center to provide a 
negative response if they did not have them.  In August 1998, 
the VA Medical Center submitted duplicate copies of treatment 
records and noted, "This is all the information we have in 
chart".  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1997)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose v. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. §  3.303(d)(1998). 

The threshold question in the veteran's claim for service 
connection for viral herpes of the genitalia and groin is 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not done so, there is no VA duty to assist 
him in developing the claim, and the claim must be denied.  
Id.   

The service medical records show that the veteran was seen 
for venereal warts as well as for rashes and lesions in his 
genital area.  Dr. Perez diagnosed the veteran with herpes 
simplex type II in August 1985.  Dr. Perez  noted that the 
veteran had bumps on his penis, and by the veteran's 
statements, noted that the veteran had a long history of the 
same since he returned from Vietnam.  The Board finds that 
this evidence is enough to make the veteran's claim "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran has presented a claim which is not inherently 
implausible.  However, now the Board must weigh the positive 
evidence against the negative evidence in order to determine 
whether service connection is warranted. 

The most positive evidence in the veteran's favor is the same 
statement made by Dr. Perez from August 1985.  This evidence 
helped to well-ground the veteran's claim, which triggered 
VA's duty to assist under 38 U.S.C.A. § 5107 (a) (West 1991).  
However, as will be explained below, this evidence is 
outweighed by evidence against the veteran's claim.  

Dr. Perez made his August 1985 statement about the long 
history dating back to Vietnam of bumps on the penis based on 
the history related by the veteran.  Dr. Perez did not have 
the benefit of looking at the service medical records which 
did not show a diagnosis of herpes simplex, but rather showed 
a diagnosis of venereal warts and also showed genital rashes 
and lesions.  Thus, Dr. Perez' statement is far from 
conclusive and must be weighed against the other evidence of 
record. 

At the veteran's VA examination in December 1993, the 
examiner diagnosed the veteran with genital herpes.  However, 
the objective findings at the examination were normal.  Thus, 
the VA diagnosis seems to have been made based on the 
veteran's history.  Also, the examiner did not say that the 
veteran's genital herpes had its onset in service or in the 
alternative, was related to the veteran's genital disorders 
for which he sought treatment in service.  Finally, it needs 
to be stressed that no diagnosis of viral herpes was made 
while the veteran was in service.  The veteran was seen on 
numerous occasions for genital complaints while in service, 
but no diagnosis was ever made of herpes.  In fact, there is 
no diagnosis of herpes until 1985, more than 15 years after 
service.  

The veteran asserts that he currently has genital herpes and 
that he developed such disease in service.  However, such a 
determination is a medical one, and the veteran, as a layman, 
is not competent to make such a determination. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As noted above, the VA has a duty to assist the veteran in 
the development of all facts pertinent to his claim once his 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
However, the duty to assist is not always a one-way street. 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

There is no question that more information would have been 
helpful in adjudicating the veteran's claim.  Accordingly, 
the veteran's claim has been remanded several times in an 
effort to obtain such information.  Specifically, in its July 
1997 remand, the Board requested that the veteran provide a 
release of medical information form in order to obtain 
additional records from Dr. Perez.  The RO wrote to the 
veteran asking for said release but the veteran did not 
respond.  Also, the Board requested that a VA examination be 
conducted in order to determine the nature and etiology of 
any genital disorders.  Such examination was scheduled for 
December 1997 but the veteran failed to report for the 
examination.  In February 1998, the veteran wrote that he 
could not take any more time off for examinations.  

Also, the veteran has stated that he was treated at the VA 
Medical Center in Richmond shortly after service for his 
genital disorders.  The RO has attempted on three separate 
occasions to obtain these records without success.  The 
veteran has also stated that he received treatment from a 
private doctor for his genital disorders immediately after 
service, but that he was unable to get any records from that 
doctor as he was deceased.  In short, the record shows that 
the VA has complied with its duty to assist in obtaining 
relevant treatment records and scheduling the veteran with 
examinations.  

In summary, the Board can only consider the veteran's claim 
on the basis of the evidence of record and finds that the 
evidence against the veteran's claim greatly outweighs the 
evidence for the claim.  As discussed above, the evidence 
does not show that the veteran had viral herpes in service, 
but rather that it was first demonstrated many years after 
service.  While the veteran's private physician reported the 
veteran's history of problems dating back to service, it 
appears this was based on the veteran's report rather than a 
review of the medical evidence from service.  In addition, 
while the VA examination conducted in December 1993 continued 
the diagnosis based upon the veteran's history, the actual 
objective findings during that examination were reported to 
be normal. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for viral herpes of the 
genitalia and groin must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for viral herpes of the 
genitalia and groin is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


